This is an appeal from an award of the full Industrial Board awarding appellee compensation for injury, "by accident arising out of and in the course of the employment." The sole question presented for determination here is whether the injury of appellee was one by accident arising out of and in the course of his employment. *Page 718 
The facts in legal effect are identical with those in the case of Tom Joyce 7 Up Company v. Layman, ante, p. 369, decided by this Court on November 30, 1942, and the question presented for determination is the same as the question there presented.
The appellee, John J. Van Cleve, was in the employ of the appellant on September 26, 1941, as a driver-salesman. He became a member of the same bowling team as the other appellee, Bernard E. Layman, and was injured in the same accident while accompanying Layman, after both had bowled upon such date, at the bowling alley in Henderson, Kentucky.
Upon the authority of Tom Joyce 7 Up Company v. Layman,supra, the award herein is reversed.
FLANAGAN, P.J., not participating.
NOTE. — Reported in 44 N.E.2d 1001.